Appeal by plaintiff from two orders made on March 11, 1955, and May 5, 1955, respectively. The first order granted defendant’s motion for a change of venue from Suffolk County to New York County, and the second order granted reargument of said motion for change of venue, and adhered to the original decision. Plaintiff excepts from his appeal from the second order so much of said order as granted reargument. Order of May 5, 1955, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Appeal from order of March 11, 1955, dismissed, without costs. That order was superseded by the order of May 5, 1955, granting reargument. Nolan, P. J., Wenzel, Schmidt and Ughetta, JJ., concur; Murphy, J., concurs in the dismissal of the appeal from the order of March 11, 1955, but dissents from the affirmance of the order of May 5, 1955, insofar as appealed from, and votes to modify said order by striking from the ordering paragraph everything following the words “upon re-argument herein ” and by substituting a provision that the motion for the change of venue be denied.